Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance

Claims 1-5,7-14 and 16-20 are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations highlighted within the independent claims mentioned below, 


Regarding Claim 1,
A method of forming an optical device, comprising: forming a first portion having a first end and a second, opposite end, the first portion comprising a first gradient index (GRIN) material, wherein an index of refraction of the first portion varies from a first value at the first end to a second value at the second end of the first portion; forming a second portion adjacent the second end of the first portion, the second portion having a first end and a second, opposite end, the second portion comprising a second GRIN material, wherein an index of refraction of the second portion varies from the first value at the first end to the second value at the second end of the second portion, wherein the index of refraction of the first portion varies spherically from the first value at the first end to the second value at the second end of the first portion with respect to a center point, wherein the index of refraction of the second portion varies spherically from the first value at the first end to the second value at the second end of the second portion with respect to the center point; and removing at least a portion of the first portion or the second portion to form the optical device.

Regarding Claim 12,
An optical device, comprising: a first portion having a first end and a second, opposite end, the first portion comprising a first gradient index (GRIN) material, wherein an index of refraction of the first portion varies from a first value at the first end to a second value at the second end of the first portion; and a second portion having a first end and a second, opposite end, the second portion comprising a second GRIN material, wherein an index of refraction of the second portion varies from the first value at the first end to the second value at the second end of the second portion, wherein the index of refraction of the first portion varies spherically from the first value at the first end to the second value at the second end of the first portion with respect to a center point, wherein the index of refraction of the second portion varies spherically from the first value at the first end to the second value at the second end of the second portion with respect to the center point, wherein the second end of the first portion is disposed adjacent the first end of the second portion in a manner directing light through both the first and second portions.

Regarding Claim 1: Claim 1 is   rejected under  HEATON et al. (USPUB 20170031098) in view of Bhagavatula et al.  (USPUB 20140143996) teaches A method of forming an optical device, comprising: forming a first portion having a first end and a second, opposite end, the first portion comprising a first gradient index (GRIN) material, wherein an index of refraction of the first portion varies from a first value at the first end to a second value at the second end of the first portion; forming a second portion adjacent the second end of the first portion, the second portion having a first end and a second, opposite end, the second portion comprising a second ,… and removing at least a portion of the first portion or the second portion to form the optical device. limitations (detailed rejection of the claim mentioned within Office Action dated 01/12/2021)  within claim 1, but does not teach the limitations as presented  within the  amended claim ( Claim 6 was objected as  allowable mentioned on office action dated 01/12/2021 , the applicant amended  independent claim 1 with the limitations within claim 6)  : " wherein the index of refraction of the first portion varies spherically from the first value at the first end to the second value at the second end of the first portion with respect to a center point, wherein the index of refraction of the second portion varies spherically from the first value at the first end to the second value at the second end of the second portion with respect to the center point;”
Regarding Claim 12: Claim 12 is   rejected under  HEATON et al. (USPUB 20170031098) in view of Bhagavatula et al.  (USPUB 20140143996) teaches An optical device, comprising: a first portion having a first end and a second, opposite end, the first portion comprising a first gradient index (GRIN) material, wherein an index of refraction of the first portion varies from a first value at the first end to a second value at the second end of the first portion; and a second portion having a first end and a second, opposite end, the second portion comprising a second GRIN material, wherein an index of refraction of the second portion varies from the first value at the first end to the second value at the second end of the second portion,,… wherein the second end of the first portion is disposed adjacent the first end of the second portion in a manner directing light through both the first and second portions.limitations (detailed rejection of the claim mentioned within Office Action dated 01/12/2021)  within claim 12, but does not teach the limitations as presented  within the  amended claim ( Claim 15 was objected as  allowable mentioned on office action dated 01/12/2021 , the applicant amended  independent claim 12 with the limitations within claim 15)  : " wherein the index of refraction of the first portion varies spherically from the first value at the first end to the second value at the second end of the first portion with respect to a center point, wherein the index of refraction of the second portion varies spherically from the first value at the first end to the second value at the second end of the second portion with respect to the center point;”

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637